 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WASHINGTON
11
12    In re                                          No. 15-41230

13    SANDRA ESTEP,                                  ORDER APPROVING TRUSTEE’S
                                                     FINAL REPORT AND APPLICATIONS
14                                  Debtor.          FOR ADMINISTRATIVE EXPENSES
15
16          This matter having come on for hearing, or no hearing being necessary or appropriate
     under the circumstances, upon Notice of Trustee’s Final Report and Applications for
17
     Compensation and Deadline to Object, it is hereby ordered that:
18
              1.     The Final Report and distributions proposed therein are approved;
19
             2.   Reasonable compensation for actual and necessary services rendered and
20   reimbursement for actual and necessary expenses incurred are hereby awarded and allowed
21   as follows:

22                         Applicants                            Compensation       Expenses
      Kathryn A. Ellis (Trustee)                                $1,322.70
23    Kathryn A. Ellis (Trustee)                                                 $65.10
      Cheryl Wesler (Accountant)                                $800.75
24
      Cheryl Wesler (Accountant)                                                 $126.23
25
                                           ///End of Order///
26   Presented By:
27
     /s/ Kathryn A. Ellis
28   Kathryn A. Ellis, Chapter 7 Trustee
